Title: To Thomas Jefferson from Daniel Clark, 18 August 1803
From: Clark, Daniel
To: Jefferson, Thomas


          
            
              Sir
            
            New Orleans 18 August 1803
          
          I had the Honor of receiving this day your Letter of the 17th. July, to which I shall pay the strictest attention, and without waiting till the whole List of Queries proposed can be answered, shall by each successive Post forward such information as it is possible to procure, in obtaining which I rely greatly on the friendly dispositions of the Officers of the Spanish Government. I have by this Post forwarded to the Secretary of State as exact a Manuscript map as could be procured of this Country, on which the different Posts or Settlements are delineated and numbered, and hope to have a more perfect one compleated in time to be of Service. I have joined to it some Memorandums respecting the Country hastily put together long before the news of the Cession reached us, and am happy to have so far anticipated your Wishes in this particular. As I feel myself honored by your application to me I request you will be pleased to accept the assurance that I shall make every possible endeavor to shew myself worthy of your Confidence, and that if I do not succeed in acquitting myself to your Satisfaction it will not proceed from a want of inclination or exertion. Permit me to offer my sincere congratulations on an Event which must forever insure the safety & prosperity of America.
          I have the Honor to remain with Sentiments of the greatest Respect Sir Your most obedient & most humble Servt.
          
            
              Daniel Clark
            
          
        